Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 53-76 are currently pending and the claims filed on 02/22/2021 are acknowledged.  
Election/Restriction 
Applicant's species election without traverse is made in the Reply filed on 02/22/2021.  Specifically, Applicants’ election of the following species is acknowledged: the compound (D) where R1 is H; R2 is H; R3 is a C6 alkyl chain; R4 is H; R5 is halo-substituted phenyl (para chlorophenyl); R6 is NO; R7 is NO; and R8-R12 are absent, which reads on claims 53-55, 57-58 and 63-64, and thus, claims 56, 59-60 and 66 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b). However, claims 57-58 depend from withdrawn claim 56, and therefore, those claims are also properly withdrawn at this time. 

Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copy of paper required by 37 CFR 1.55 in a parent application of 15/547670. 



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/12/2019 and 01/03/2020 were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Claim Objections
Claim 55 is objected to because of the following informalities:  Claim 55 depends from claim 54 and therefore, it would be better to write claim 55 as reciting “the biologically active agent is an antibiotic, a biocidal agent, a fungicidal agent, or a sporicidal agent”.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 53-54 are rejected under 35 USC 103 as being obvious over Keefer (US4,954,526, IDS of 09/12/2019).

Applicant claims including the below claim 53 filed 02/22/2021:  

    PNG
    media_image1.png
    396
    820
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    266
    793
    media_image2.png
    Greyscale


Prior Art
Keefer teaches stabilized nitric oxide – primary amine complexes useful as cardiovascular agent (title); the specific examples include various loweralkylamine-nitric oxide ammonium salt compounds represented by formula [R-N(H)N(NO)O-]y-X wherein R is loweralkyl, aryl, arylalkyl or cycloalkyl, any of which R may be substituted by one to three substituents, same or different, selected from halo, hydroxy, alkoxy, amino, which may read on the instantly claimed NO complexed compound structure e.g., A. These nitric oxide-primary amine complexes, esters or other derivatives regenerate, i.e., release nitric oxide in vivo, and provide stabilized complexes of nitric oxide which release nitric oxide in vivo in an acceptable fashion;  and Keefer further teaches a pharmaceutical compositions for administering the cardiovascular agents to mammals (col. 1, lines 21-40) (instant claims 53-54).
In light of the foregoing, instant claims 53-54 are obvious over Keefer.  

Claims 53-55 and 63-65 are rejected under 35 USC 103 as being obvious over Axelsen (WO2013/040415A1, IDS of 09/12/2019) as evidenced by Keefer (US4, 954, 526, IDS of 09/12/2019) in view of Morris et al. (WO2008 /020218A1, IDS of 09/12/2019, citation is obtained from its corresponding US2010/0239512A1, hereinafter “Morris”).  
Specifically, claims 53-55 are rejected by Axelen; and
Claims 63-65 are rejected by Axelsen in view of Morris. 

Applicant claims as noted above.   
  
Prior Art
Axelsen discloses a device for rapidly sanitizing a surface; the device has an enclosure having an opening adapted to insert a surface, and an interior; a liquid nitric oxide solution application; and an absorbent material (abstract); here, the liquid nitric oxide solution may contain one or more type of additive such preservative which is selected from triclosan, chlorhexidine or combination thereof including chlorhexidine salts for additional antimicrobial effects ([0040]) in which chlorhexidine is biguanide (elected species) and reads on biologically active agent having antimicrobial including biocidal agent or antifungal agent. That is, NO (elected species of active agent) dramatically increases antimicrobial activity ([0025] & [0052]) and chlorhexidine further strengthens antimicrobial activity ([0040]). Thus, it is considered that chlorhexidine with a NO bound thereto is produced when they are combined (=reacted) together for the preparation of the composition as evidenced by Keefer.  Keefer evidences that nitrogen oxides are reacted with an organic compounds containing nitrogen, for example, amide-based moieties to obtain NO-complexed compounds (see, e.g., Preparation III or V of Keefer), and it is bound to nitrogen oxide (NO). In this context, it is noted that "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” MPEP 2112.01. Further, it is noted that The U.S. Patent Office is not equipped with analytical/ measuring instruments to test and compare whether the prior art compositions have the claimed properties as compared to control sample. When as here, the prior art contains the exact same ingredients and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to instant claims 53-55).
However, Axelen does not expressly teach MOF of instant claims 53 and 63; and additional biological agent of NO of instant claims 63-65. The deficiencies are cured by Morris. 
Morris teaches metal organic frameworks (MOF) that adsorb nitric oxide, NO-loaded metal organic frameworks, methods of preparing the NO-loaded metal organic frameworks, methods of releasing the nitric oxide into a solution or into air, and uses of the metal organic frameworks (abstract and [0001]); nitric oxide (the chemical formula is NO) is a remarkable small molecule that is vitally important in many biological processes and it is a vasodilator that increases blood flow through arteries and veins, and is also an important factor in controlling platelet adhesion and aggregation and it also plays a crucial role in the immune system ([0002]); the metal-organic framework are a class of nanoporous material which enables the adsorption and storage of nitric oxide, particularly high capacity storage of nitric oxide, may facilitate the subsequent release of nitric oxide when release/delivery and also shows good thermal stability ([0019]-[0020]) (instant claims 63-65). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Axelen with nanoporous MOF absorbing NO of Morris. 
One of the skilled in the art would have been motivated to do so because as taught by Morris, nanoporous material of MOF absorbing nitric acid provides high 
The rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 53-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of patent no. 10,449,215B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require NO bound biguanide compound (e.g., instant NO complexed compound structure D vs. patent NO bound compound (I) (instant claims 53-55 vs. patent claim 1) and porous frame work which is metal 
Consequently, the ordinary artisan would have recognized obvious variation of the instantly claimed subject matter over the patent subject matter.

Conclusion
No claims are allowed. 
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO94/08894 (IDS of 09/12/2019) broadly teaches as they relate to the instantly claimed subject matter (page 6 – nitrogenous composition comprises ammonium carbonate … biguanide, guanidine carbonate, urea, etc.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613